DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 are pending. 
Claim 5 is canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (CN 206524477) in view of Kao et al. (United States Patent 9,478,923)
With respect to Claim 1:
Liao discloses a connector (FIG. 1) mateable, along a first direction (FIG. 1, see notation X), wherein: the connector (FIG. 1) comprises a connector body (FIG. 1, 1); 
the connector body (FIG. 1, 1) comprises a holding member (FIG. 1, 11), a plurality of contacts (FIG. 1, 2), a mid-plate (FIG. 1, 3), and two lock portions (FIG. 1, see notation); 
the holding member (FIG. 1, 11) has a plate-like portion (FIG. 2, see notation); 
the plurality of contacts (FIG. 2; 20, 21) includes include contacts (FIG. 2, 2) forming at least two differential pairs (FIG. 2, see notation); 
each of the plurality of contacts (FIG. 2; 20, 21) has a contact portion (FIG. 1, see notation); 
the contact portions (FIG. 2, see notation) of the plurality of contacts (2) are held by the plate-like portion (FIG. 2, see notation) to form two contact portion rows (FIG. 2; 20, 21); 
in each of the contact portion rows (20, 21), the contact portions (FIG. 1, see notation) are arranged in a second direction (FIG. 1, see notation Y) perpendicular to the first direction (X) and are exposed from the plate-like portion (FIG. 2, see notation) in a third direction (FIG. 1, see notation Z) perpendicular to both of the first direction (X) and the second direction (Y); 
each of the contact portion rows (20, 21) includes the contact portions (FIG. 1, see notation) of the contacts (20, 21) forming at least one of the differential pairs (FIG. 2, see notation); 

the outer contact portion (FIG. 2, see notation) has an inner edge (FIG. 1, see notation) oriented inward in the second direction (Y) and an outer edge (FIG. 1, see notation) oriented outward in the second direction (Y); 
in the second direction (Y), the outer contact portion (FIG. 2, see notation) and the inner contact portion (FIG. 1, see notation) which are included in one of the contact portion rows (FIG. 1, 20) are respectively located at same positions (FIG. 1, see notation) as positions of the outer contact portion (FIG. 1, see notation) and the inner contact portion (FIG. 1, see notation) which are included in a remaining one of the contact portion rows (FIG. 1, 21); 
each of the lock portions (FIG. 2, see notation) has a spring portion (FIG. 2, 31) and a lock protrusion (FIG. 2, 310) supported by the spring portion (31); 
the lock protrusion (310) protrudes outward in the second direction (Y); 
the mid-plate (FIG. 2, 3) has a main portion (FIG. 2, 30) having a plate-like shape (FIG. 2, see notation); 
the mid-plate (3) is partly embedded in the holding member (FIG. 1, 10, 11) by insert molding (Refer to Claim 3); 
the main portion (30) is held by the plate plate-like portion (FIG. 2, see notation); 

the main portion (30) has side edges (FIG. 2, see notation) oriented outward in the second direction (Y); 
between the main portion (30) and each of the lock portions (FIG. 2, see notation), a space (FIG. 2, 311) is provided to allow resilient deformation of the spring portion (FIG. 3, 31 see dotted lines); and 
one of the side edges (FIG. 1, see dotted lines) of the main portion (FIG. 2, 30) is located between the inner edge (FIG. 1, see notation) of the outer contact portion (FIG. 1, see notation) and one of the lock portions (FIG. 1, see notation) that is closer to the outer contact portion (FIG. 1, see notation) in the second direction (Y).
[AltContent: arrow][AltContent: textbox (outer edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner edge)][AltContent: textbox (contact portion)][AltContent: textbox (Y)][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    571
    805
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: textbox (inner side edge)][AltContent: arrow][AltContent: textbox (side edge)][AltContent: arrow][AltContent: textbox (plate-like shape)][AltContent: textbox (Y)][AltContent: textbox (Z)][AltContent: textbox (X)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (inner contact portion)][AltContent: arrow][AltContent: textbox (outer contact portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Differential pairs)][AltContent: arrow][AltContent: textbox (Differential pairs)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (lock portion)][AltContent: arrow][AltContent: textbox (plate-like portion)][AltContent: textbox (plate-like portion)][AltContent: arrow].
    PNG
    media_image2.png
    814
    591
    media_image2.png
    Greyscale


However, Kao teaches a connector (FIG. 9, 200) mateable, along a first direction (FIG. 9, see notation) with a mating connector (FIG. 9, 100) having mating lock portions (FIG. 9, 143) and the lock portions (FIG. 9, see notation) and the mating lock portions (FIG. 9, 143) are designed to lock a mated state of the connector (FIG. 9, 200) and the mating connector (FIG. 9, 100).
[AltContent: textbox (First direction X)][AltContent: arrow]
    PNG
    media_image3.png
    544
    757
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Liao with the teachings of Kao and provide a connector mateable, along a first direction with a mating connector having mating lock 
With respect to Claim 2:
Liao in view of Kao discloses the connector, wherein one of the side edges (Liao, FIG. 3, see notation) of the main portion (Liao, FIG. 3, 30) is located between the outer edge (Liao, FIG. 3, see notation) of the outer contact portion (Liao, FIG. 3, see notation) and one of the lock portions (Liao, FIG. 3, see notation) that is closer to the outer contact portion (Liao, FIG. 3, see notation) in the second direction (Liao, FIG. 3, see notation Y).
[AltContent: textbox (outer edge of outer contact portion)][AltContent: arrow][AltContent: textbox (second direction Y)][AltContent: arrow][AltContent: textbox (outer contact portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Side edge)]
    PNG
    media_image4.png
    475
    661
    media_image4.png
    Greyscale

With respect to Claim 3:
Liao in view of Kao discloses the connector, wherein the lock portions (Liao, FIG. 2, see notation) are integrally formed with the mid plate mid-plate (Liao, FIG. 2, 30).
With respect to Claim 4:
Liao in view of Kao discloses the connector.
wherein: each of the lock portions (Liao, FIG. 2, see notation) has an inner side edge (Liao, FIG. 2, see notation) oriented inward in the second direction (Liao, FIG. 2, see notation Y); and 
the inner side edge (Liao, FIG. 2, see notation) of the lock portion (Liao, FIG. 2, see notation) extends in parallel with the side edges of the main portion ((Liao, FIG. 2, 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831